DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “exposing a substrate with a first surface comprising SiO2 and a second surface comprising silicon nitride to a blocking precursor to form a blocked first surface, the blocking precursor comprising a compound of the formula R3Si-X, where each R is independently C1-C4 alkyl and X is a reactive handle; exposing the substrate to a metal precursor, the metal precursor comprising a compound of the formula M(NR’2)a where each R’ is independently C1-C4 alkyl and a is greater than or equal to one; and exposing the substrate to a reagent to react with the metal precursor to form a metal film on the second surface,”  as recited in claim 1, “exposing a substrate with a first surface comprising SiO2 and a second surface comprising silicon nitride to a blocking precursor to form a blocked first surface, the blocking precursor comprising trimethylsilylpyrrolidine; exposing the substrate to a metal precursor to deposit a layer of metal species on the second surface, the metal precursor comprising TDEAT; and exposing the substrate to ammonia to react with the layer of metal species on the second surface to form a titanium nitride film,” as recited in claim 34, and “exposing a substrate with a first surface comprising SiO2 and a second surface comprising silicon nitride to a blocking precursor to form a blocked first surface, the blocking precursor comprising trimethylsilylpyrrolidine; exposing the substrate to a metal precursor to deposit a layer of metal species on the second surface, the metal precursor comprising PDMAH; and exposing the substrate to water to react with the layer of metal species on the second surface to form a hafnium oxide film,” as recited in claim 35 respectively. 
Claims 17-33 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
August 27, 2022